t c memo united_states tax_court brian timothy brunner petitioner v commissioner of internal revenue respondent docket no filed date p failed to file a federal_income_tax return for the year r subsequently determined a deficiency and additions to tax which p then contested on the basis of tax_protester arguments held p is liable for the deficiency determined by r for additions to tax under sec_6651 and sec_6654 i r c and for a penalty under sec_6673 i r c brian timothy brunner pro_se kathleen k raup for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal_income_tax deficiency for petitioner’s taxable_year in the amount of dollar_figure and additions to tax pursuant to sec_6651 and of dollar_figure and dollar_figure respectively and pursuant to sec_6654 of dollar_figure after concessions the issues for decision are whether petitioner is liable for a deficiency in the amount of dollar_figure for the taxable_year and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time this petition was filed petitioner resided in reading pennsylvania petitioner was married as of date unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure by answer respondent conceded the sec_6651 penalty and sought a correlative increase of dollar_figure in the sec_6651 addition_to_tax on grounds that the limitations contained in sec_6651 no longer applied during petitioner received wages in the amount of dollar_figure from his employer national software and interest_income in the amount of dollar_figure from the state of california resulting in total taxable_income for the year of dollar_figure national software withheld dollar_figure in federal_income_tax from petitioner’s salary during petitioner did not file a tax_return for respondent issued a notice_of_deficiency on date and determined additions to tax petitioner timely filed a petition disputing the deficiency and additions to tax which petition included lengthy tax_protester arguments petitioner is not the subject of any criminal investigation i contentions of the parties opinion petitioner contends that he is not required to file a return he argues that he has already paid the taxes due through his withholdings in that his filing_status of married_filing_jointly and his total exemptions for himself his wife and his eight children were more than sufficient to reduce his tax_liabilities to an amount fully covered by the withheld federal_income_tax in addition petitioner raises tax_protester arguments under the fourth fifth ninth thirteenth and sixteenth amendments to the constitution in opposition to the filing requirement respondent noting that there is no dispute as to petitioner’s income claims that petitioner’s deficiency is properly determined on the basis of married_filing_separately filing_status with a standard_deduction and one exemption respondent points to the fact that petitioner did not provide any documentation with respect to his eight children other than claiming exemptions for them on his form_w-4 employee’s withholding allowance certificate and that petitioner did not file a joint_return or elect to itemize his deductions ii petitioner’s income_tax_liability a general rules respondent’s determination of petitioner’s tax_liability is presumed correct and petitioner bears the burden of proving that the determination is improper 290_us_111 rule a although sec_7491 may shift the burden to respondent in specified circumstances petitioner here did not satisfy the prerequisites under sec_7491 and for such a shift b filing requirement the code imposes a federal tax on the taxable_income of every individual sec_1 gross_income for the purposes of calculating taxable_income is defined as all income from whatever source derived sec_61 every u s resident individual whose gross_income for the taxable_year equals or exceeds the exemption_amount is required to make an income_tax return sec_6012 petitioner had gross_income totaling dollar_figure from wages and interest for taxable_year the exemption_amount for taxable_year was dollar_figure petitioner’s gross_income exceeded the exemption_amount for the taxable_year and petitioner was therefore required to file an income_tax return c filing_status in order to qualify to calculate tax under rates applicable to married individuals filing joint returns an individual must make a joint_return with his or her spouse pursuant to sec_6013 sec_1 joint filing_status is not allowable unless a joint_return is filed and made a part of the record before the case is submitted to our court for decision 86_tc_433 n affd in relevant part 851_f2d_1492 d c cir where the taxpayer has filed no return as of the date the case is submitted for decision no returns would be in the record and therefore no joint filing_status could be claimed gudenschwager v commissioner tcmemo_1989_6 if a taxpayer has not filed a return by the time his case is submitted for decision it is too late for the taxpayer to file a joint_return and elect joint filing_status in this situation no returns would be in the record so this court would have no basis for finding that the taxpayer had joint_return status neither petitioner nor his spouse filed any returns joint or otherwise thus petitioner is not entitled to claim joint filing_status a married_person who does not make a joint_return with his or her spouse must use rates specified for married individuals filing separate returns sec_1 therefore respondent was correct in calculating petitioner’s taxes on a married_filing_separately basis d dependency_exemption deductions the supreme court has stated that the extent of any allowable deduction is a matter of legislative grace 292_us_435 petitioner alleges that he filed a form_w-4 indicating a total of exemptions he argues that the form_w-4 is proof of his entitlement to his claimed exemptions however petitioner’s form_w-4 is nothing more than his certification that he believes he is entitled to a claimed number of withholding_allowances form_w-4 is merely a declaration enabling employers to determine the amount of federal_income_tax to withhold from an individual’s pay the form is forwarded to the internal_revenue_service irs by the employer only if the taxpayer claims more than allowances and the taxpayer claims exempt and the taxpayer’s wages are more than dollar_figure per week irs publication tax withholding and estimated_tax pincite rev date ed petitioner’s argument that respondent should have taken into account his claimed exemptions based on an awareness of petitioner’s form_w-4 declaration is misplaced petitioner is entitled to a deduction for at least one exemption for himself pursuant to sec_151 in addition an exemption is also allowed for each dependent in cases where a joint_return is not filed an additional exemption is permitted for a spouse only if the spouse does not have any gross_income and is not the dependent of another taxpayer sec_151 in order for a son or daughter of the taxpayer to be considered a dependent for the child must receive over half of his or her support from the taxpayer during the taxable_year sec_152 if the child’s income for exceeded dollar_figure the child must also be under age or a student under age at date sec_151 however no exemption is allowed for any individual unless a taxpayer_identification_number tin for the individual is provided on the return claiming the exemption sec_151 sec_151 provides sec_151 e identifying information required -- no exemption shall be allowed under this section with respect to any individual unless the tin of such individual is included on the return claiming the continued a tin is the identifying number of the individual as issued for social_security account purposes sec_6109 sec_7701 petitioner did not provide any information as to the gross_income or the filing_status of his spouse thus we cannot conclude that petitioner should be permitted an exemption deduction for his spouse similarly petitioner failed to provide not only the names and qualifying information of the individuals he claims as dependents but he also neglected to furnish any tins accordingly petitioner is not allowed exemptions for any dependents or his spouse petitioner is entitled to a single exemption for himself e standard_deduction an individual who does not elect to itemize his deductions is entitled to the standard_deduction sec_63 an individual may itemize his deductions for a particular taxable_year by electing to do so under sec_63 however an individual must make the election on the taxpayer’s return in order for itemization to be permitted sec_63 petitioner did not file a tax_return therefore petitioner could not have made an election to itemize his deductions absent a valid election to itemize deductions petitioner is entitled only to the standard_deduction continued exemption iii constitutionality of the filing requirement our tax system the code and the tax_court have been firmly established as constitutional 737_f2d_1417 5th cir 611_f2d_1226 8th cir furthermore each of petitioner’s specific constitutional arguments has been resoundingly rejected by the courts see eg 4th amendment--680_f2d_1268 9th cir requiring taxpayers who institute civil proceedings protesting deficiency notices to produce records or face dismissal constitutes no invasion of privacy or unlawful search and seizure 5th amendment--274_us_259 ruling that taxpayers cannot use the fifth_amendment to refuse to make any return at all 9th amendment--73_tc_816 ruling that the ninth amendment was not intended to abridge the specific power of 116_us_616 relied on by petitioner is inapplicable in that the case dealt exclusively with a criminal rather than a civil matter see also 367_us_643 same 232_us_383 same in order for an individual to claim the applicability of the privilege_against self-incrimination there must be a real and appreciable danger from the substantial hazards of self incrimination and the individual must have reasonable_cause to apprehend such danger from a direct answer to questions posed to him neff v commissioner 615_f2d_1235 9th cir quoting 341_us_479 congress to lay and collect taxes from whatever source derived 13th amendment--457_f2d_369 9th cir ruling that there was no merit to the argument that the record keeping requirements and the requirement that taxpayers shall prepare and file their tax returns as established by the internal_revenue_code and the internal_revenue_service violate their privilege_against self-incrimination under the fifth_amendment and amount to involuntary servitude prohibited by the thirteenth amendment affg 54_tc_1642 16th amendment--82_tc_403 the federal_income_tax laws are constitutional the whole purpose of the 16th amendment was to relieve all income taxes when imposed from a consideration of the source whence the income was derived iv additions to tax respondent bears the burden of production in any court_proceeding with respect to the liability of any individual for any addition_to_tax sec_7491 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition of tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of showing such cause id pincite respondent also has the burden_of_proof with respect to any increases in amount over those shown in the notice_of_deficiency rule a sec_6651 provides that there will be a 5-percent addition_to_tax for each month the return is late not to exceed percent in the aggregate imposed upon a taxpayer for failure_to_file a tax_return or pay tax unless such failure_to_file is due to reasonable_cause and not due to willful neglect although not defined in the code reasonable_cause is viewed in the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 willful neglect can be interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite based on the record in this case we conclude that respondent’s relevant burdens of production and proof have been met and petitioner has not provided any evidence that his failure_to_file was due to reasonable_cause therefore the court sustains the imposition of an addition_to_tax under sec_6651 sec_6654 provides for an addition_to_tax for failure to pay estimated income_tax where there has been an underpayment of estimated_taxes by a taxpayer since the court finds that petitioner’s situation does not fall within any of the specified exceptions under sec_6654 petitioner also is liable for this addition_to_tax v sec_6673 penalty sec_6673 allows this court to award a penalty to the united_states in an amount not in excess of dollar_figure for proceedings instituted by the taxpayer primarily for delay or for proceedings in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir imposing penalties on taxpayers who made frivolous constitutional arguments in opposition to the income_tax courts have ruled that constitutional defenses to the filing requirement such as petitioner presents are groundless and wholly without merit 611_f2d_1226 8th cir see also williams v commissioner tcmemo_1999_277 imposing sec_6673 penalty for tax_protester arguments morin v commissioner tcmemo_1999_240 imposing sec_6673 penalty for tax_protester arguments sochia v commissioner tcmemo_1998_294 imposing sec_6673 penalty for filing frivolous appeals groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments both appellants say that the penalties stifle their right to petition for redress of grievances but there is no constitutional right to bring frivolous suits see 461_us_731 103_sct_2161 76_led_277 people who wish to express displeasure with taxes must choose other forums and there are many available coleman v commissioner supra pincite the court is satisfied that a penalty in this case is appropriate and therefore chooses to exercise its discretion sua sponte under sec_6673 in requiring petitioner to pay a penalty in the amount of dollar_figure to the united_states to reflect the foregoing an appropriate decision will be entered for respondent with respect to the deficiency and additions to tax under sec_6651 and sec_6654 and imposing a penalty under a and to reflect concessions made by respondent for petitioner with respect to additions to tax under sec_6651
